DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment was made of Applicant's claim for foreign priority based on an application filed in Korea on 19 Jan 2015.  Receipt was acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
3.	Claims 1 – 11, 15, 19 – 39 and 41 are cancelled.  Claims 12, 14 and 41 are currently amended.  Claims 13, 16 and 17 were previously presented.  Claims 12 – 14, 16, 17 and 40 are allowed.
Examiner’s Amendment
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner's Amendment was given on 16 Sep 2021, via voicemail, by Attorney Hyun Woo Shin.  The claims have been amended as follows:
18. - 20. (Cancelled)
Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject
matter:

understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings.  So where a claim term
"is susceptible to various meanings...the inventor's lexicography must prevail...." Id.
Using these definitions for the claims, the claimed invention was not reasonably found in
the prior art.  The cited prior art; however, does not anticipate or render obvious, alone
or in combination the claimed invention, as amended and/ or recited; for example, “storing, via a control unit of the secondary distribution server, the URL coupon issuance URL in the secondary distribution server; receiving, via a communication unit of the secondary distribution server, a URL coupon provision request from a user; 
transmitting, via the communication unit of the secondary distribution server, a URL coupon issuance request to the URL coupon managing server at the URL coupon issuance URL”.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3699   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685